Title: From George Washington to Archibald McCallister, 1 January 1782
From: Washington, George
To: McCallister, Archibald


                  
                      1 January 1782
                  
                  Archibald McCallister Esqr. was appointed a Lieutenant in the Maryland line early in the Commencement of the present War and from the Certificate which he has obtain’d from his Commanding officer (upon his resignation) it fully appears, that during his continuance in the Army of the United States he acted with the Bravery & good Conduct of an Officer and the Reputation of a Gentleman.
                  I can testify that in consequence of his Gallant Behaivour in the Storm of Paulus Hook under the Command of Major Lee (on which occasion he led the advanced Guard) he was complimented by Congress with a Brevett Captaincey, and as far as his Conduct came under my immediate Observation, he alway’s acted with propriety.  Given at Head Quarters In Philadelphia this first Day of January 1782.
                  
                     G.W.
                     
                  
               